Citation Nr: 0716607	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  98-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back condition. 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for residuals of a 
fracture of the right hand.

4.  Entitlement to service connection for a venereal disease.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to April 
1981, with active duty for training from July 14, 1978 to 
October 28, 1978 as well as further claimed service with the 
U.S. Army Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  `

In January 2000, the veteran presented testimony during a 
hearing before RO personnel; a transcript of that hearing is 
of record.  Although he had previously perfected an appeal as 
to a claim of entitlement to service connection for a 
psychiatric disorder, he withdrew that appeal at the hearing.  
Accordingly, the Board is without further jurisdiction as to 
that matter.  

Although the claim for service connection for a back disorder 
appears to have been adjudicated in terms of a de novo claim, 
the Board observes that the claim was previously denied by an 
unappealed decision in November 1995.  Accordingly, the issue 
has been recharacterized as set forth on the first page of 
this decision.

In August 2003, the Board remanded this matter to the RO to 
afford due process and for other development.  The RO 
continued the denial of the veteran's claim (as reflected in 
an October 2006 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  In a November 1995 rating decision the RO denied 
entitlement to service connection for a back injury; the 
veteran did not timely perfect an appeal after being notified 
of that decision.

3.  Evidence received since the November 1995 rating decision 
bears directly and substantially upon the issue of 
entitlement to service connection for a back disorder, is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

4.  The evidence of record reflects that it is at least as 
likely as not that a back disorder is related to service. 

5.  A fracture of the right hand was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 

6.  A venereal disease disorder was not demonstrated during 
the veteran's service, and a preponderance of the competent 
evidence of record is against concluding that such disorder 
was caused or aggravated by service. 


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001)

2.  Resolving all reasonable doubt in the veteran's favor, a 
back condition was incurred as a result of active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).   

3.  A right hand fracture was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).  

4.  Venereal disease was not incurred or aggravated by active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2004 and June 2005.  Those letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim, and requested that the veteran send 
in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The initial 
determination in this case occurred in 1997, long before 
enactment of VCAA in 2001.  Obviously, VCAA notice could not 
have been provided to the veteran in 1997.  However, 
subsequent to the VCAA notices being provided the veteran, 
the case was readjudicated and a Supplemental Statement of 
the Case was provided shortly thereafter to the appellant.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notice.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, as the Board's decision 
herein denies the appellant's claims, no disability rating or 
effective date is being assigned; there is accordingly no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman.  

With respect to the back condition claim, the Court recently 
found in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) that in 
order to fully comply with the VCAA notice requirement for 
new and material evidence claims the veteran must be advised 
as to the reasons the original claim was denied and what 
kinds of evidence would be required to re-open his claim.  It 
appears that the veteran may not have been accorded complete 
VCAA notice as contemplated in Kent.  However, because the 
claim is being reopened by the Board, there is no prejudice 
to the veteran.

The Board observes that complete service medical records are 
unavailable.  In this regard, where service medical records 
are missing, VA has a heightened duty to explain its findings 
and conclusions and to consider carefully the benefit-of-the 
doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

New and Material Evidence

In a rating determination from November 1995, the RO denied 
entitlement to service connection for residuals of a back 
injury, as the evidence failed to demonstrate a back injury 
in service or that the then manifested back disorder was 
related to military service.  Inasmuch as the veteran did not 
perfect a timely appeal, the RO's decision is final.  38 
U.S.C.A. § 7105.  The veteran refiled his claim in August 
1997.

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

VA regulations effective prior to August 29, 2001, provided 
that under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  "New 
and material evidence" meant evidence not previously 
submitted to agency decision makers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must have been neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must have been "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) (prior 
to August 29, 2001); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would likely change the outcome of the 
prior denial.  Rather, it is only important that there be a 
complete record upon which the claim can be evaluated and 
that the new evidence may contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability.  Hodge, 155 F.3d at 1363.

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board finds that the evidence added to the claims file 
since November 1995 includes evidence that was not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matters under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.  This evidence 
consists of VA medical reports dated in June 1982, 
approximately fourteen months after completion of active 
duty, and, at which time, the veteran was seen for back 
complaints, and he reported a history of onset in service.  
Multiple additional outpatient treatment records have been 
associated with the claims file along with several general 
buddy statements.  Notably, one buddy statement dated October 
1, 2005 lends support that the veteran had injured his back 
while stationed in Germany in service.  Furthermore, the 
record also includes a VA etiology examination dated in July 
2006.  As the foregoing evidence was not of record at the 
time of the last final decision and as it addresses directly 
the basis for the prior denial of the veteran's claim, it is 
"new and material" and the claim must be reopened.  

Inasmuch as the RO proceeded to evaluate this claim on the 
merits, there is no prejudice in the Board's evaluation of 
the claim on the same basis.  

Service Connection for a Back Disorder, 
Residuals of a Right Hand Fracture and for Venereal Disease

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

Available service medical records are limited to the 
veteran's entrance medical examination dated in June 1978.  
Additional service administrative records were obtained in 
May 2003.  These records largely pertain to the veteran's 
discharge from active duty, and additional medical records 
were not included, but one document, dated April 11, 1981 
indicates that his release was not by reason of physical 
disability.  

As noted above, the veteran presented at the VA with back 
pain in June 1982.  The veteran reported a history of back 
pain for several years and claimed onset in service.  
Outpatient treatment records from June 30, 1982 noted that 
associated X-rays were normal.  Objectively, straight leg 
raising was negative and there was no sensory deficit.  The 
veteran exhibited difficulty with range of motion testing, 
however.  Assessment was acute lumbosacral strain.  

Also in June 1982, the veteran reported complaints of pain in 
his right hand, which he attributed to an injury in service 
in 1980.  However, there were no pertinent clinical findings 
at that time.  On April 15, 1985, he again reported pain in 
his right hand along with continuing back complaints.  X-rays 
of both areas in April 1985 were entirely negative.  He was 
hospitalized for back pain that same month and advised to 
sleep in a different position to reduce strain on his back.  
Upon doing so, he was able to sleep without waking.  

The veteran reportedly slipped and fell in July 1989, 
injuring his low back.  X-rays revealed no abnormalities.  

Private treatment records from 1991 reflect that the veteran 
underwent extensive emergency surgery to his right hand 
including repair of tendons and nerves after he put his hand 
through glass.  He subsequently underwent multiple surgeries 
over the years.  

The veteran was provisionally diagnosed with a penile wart in 
August 1997.  He was afforded a VA GU examination in June 
2000.  Several pinkish spots were noted on the penile shaft.  
On a search for warts, there were no lesions appreciated.  
Venereal warts per history was diagnosed.  In July 2006, the 
veteran was diagnosed  with venereal warts albeit the 
physical examination failed to actually reveal any warts.  
The examiner recognized that the condition occurred 
intermittently and resolved spontaneously.  

Most significantly, the veteran was afforded a VA examination 
in July 2006.  X-rays showed lumbar vertebral heights and 
alignment well maintained.  A slight wedge deformity at T-12 
consistent with prior injury was appreciated.  Facet joint 
degenerative changes were seen at L5-S1.  Disc spaces were 
well preserved.  Impression was facet joint arthropathy at 
L5-S1.  The veteran provided a detailed history of his 
claimed injury in service to his hand and back.  The examiner 
noted the absence of service record corroboration.  
Furthermore, the examiner detailed the serious traumatic 
injury to the veteran's right hand that occurred in 1991 when 
a storm window fell on his hand and cut the ventral aspect of 
the right hand.  The examiner additionally noted the 
subsequent multiple hand surgeries.  Following physical 
examination, the diagnosis was chronic back strain with mild 
wedging of T-12 and residual right hand injury..  In the 
absence of medical records, the examiner was unable to relate 
the claimed back or hand disorders to service.  The examiner 
offered that additional opinion that the right hand condition 
could be due to the veteran's civilian injury in 1991. The 
examiner additionally commented that the veteran's 
degenerative arthropathy at L5-S1 as well as the compression 
injury at T-12 could be due to a traumatic fall in 1980.  
However, since there were no service medical records and the 
first records date more than a year after service, the 
examiner was unable to relate the condition to service.  

The Board appreciates that the absence of service medical 
records is a significant impediment to the veteran's claims.  
With respect to the claim for service connection for venereal 
disease and hand disorder, the Board additionally notes the 
absence of treatment for many years after service.  See also 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of 
a prolonged period without medical complaint after service 
can be considered as a factor in determining a service 
connection claim).   With respect to the claim for the right 
hand, the veteran claims to have sustained a fracture of the 
right hand in service; however, X-rays afforded in 1985 
failed to reveal any residuals of a fracture.  The Board 
additionally notes that the veteran sustained a substantial 
right hand injury after service, which resulted in sequelae 
clearly unconnected to service.  In consideration of the 
foregoing, a great weight of the evidence is against 
entitlement to service connection for a venereal disease 
and/or a right hand disorder. 

The claim for service connection for a back disorder is 
slightly different.  As noted above, service medical records 
are missing.  Moreover, although treatment records from 
hospitals in Germany have not been located with respect to 
his claimed treatment, the Board observes that the veteran 
has been unable to identify with the particularity necessary 
to enable an adequate search for hospital records.  In this 
case, the veteran has consistently maintained the claimed in 
service circumstances leading to his back complaints since 
the first available treatment records dated in 1982.  On the 
one hand, the Court has held that a doctor's statement which 
necessarily relied on history as related by the appellant is 
of little probative value.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  Such an opinion regarding active duty incurrence 
"can be no better than the facts alleged by the appellant."  
Id. See Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  

However, the veteran has submitted a buddy statement in 
support of his claim, which buttresses his claimed in service 
injury.  For all practical purposes, there are no back 
injuries since service.  The Board also notes that although 
the veteran reported a history of a back injury during 
service in 1982, it wasn't until 1995, more than ten years 
later that he first filed for service connection benefits.  
Had he immediately filed a claim for service connection after 
making those assertions, it could be concluded that he was 
really advancing a claim for service connection rather than 
genuinely pursuing treatment.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) (holding that interest in the outcome 
of a proceeding may affect the credibility of a statement).  
Accordingly, the medical history given in 1982 is credited 
with more probative value.  The Board considers it more 
likely than not that he genuinely sustained a chronic back 
injury in service.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Under the 
circumstances, the Board considers the evidence is in 
equipoise, and the veteran must be afforded the benefit of 
the doubt. 38 U.S.C.A. § 5107(b).  Therefore, the Board finds 
that the evidence supports the grant of service connection 
for a back disorder. 

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is otherwise against 
the claims for a right hand disorder or for venereal disease.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

The veteran's claim of entitlement to service connection for 
a back disorder is reopened, and to this extent, the appeal 
is granted.

Service connection for a back disorder is granted.  

Service connection for a right hand disorder is denied.  

Service connection for venereal disease is denied.  



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


